Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.        Claims 1-18, drawn to: a container and a cell isolation system, classified in B01L 3/505, for example.
II.       Claims 19-23, drawn to: a method for cultivating a biological agent, classified in G01N33/543, for example.
 
The inventions are distinct, each from the other because of the following reasons:
 
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the device and system of Group I may be used with a method other than that of Group II; for example, .
 
 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification, as set forth above.
The inventions require a different field of search (in particular, searching different classes/subclasses, and employing different search queries). For example, a search of Group I would require searching for the features of a cell isolation system, an aqueous medium, and one or more of a rocker configured to mix the carrier and the aqueous medium, a centrifuge configured to separate the carrier from the aqueous medium, and a filter in fluid communication with an outlet of the container, which would not be necessary in searching Groups II. Furthermore, additional search efforts would be necessary in order to address the method steps set forth in Group II (for example, the steps of mixing the biological agent and the carrier in a first aqueous medium contained in the container; removing the first aqueous medium from the container; adding a 

Election of Species
This application contains claims directed to the following patentably distinct species.  Applicant is required to elect a single species from each of the following lists. 
 
In the event that Group I or II above is elected, the following election must also be made.

One species for the type of degradation mechanism selected from:

Acidic dissolution (Group I, claim(s) 10; Group II, claim 23)
Basic dissolution (Group I, claim(s) 10; Group II, claim 23)
Neutral dissolution in water with hydrolysis catalyst (Group I, claim(s) 11; Group II, claim 23)
Neutral dissolution in water with an enzyme (Group I, claim(s) 12; Group II, claim 23)
Neutral dissolution in water with an enzyme and a chelating agent (Group I, claim(s) 12; Group II, claim 23)
Neutral dissolution in water by heat (e.g. temperature greater than 40 C) (Group I, claim(s) 13; Group II, claim 23)
Neutral dissolution in water by irradiation (Group I, claim(s) 14; Group II, claim 23)
In the event that Group I above is elected, the following election must also be made.

One species for the type of polymer comprised in the degradable carrier, selected from: (Group I, claim(s) 9)
poly(lactic-co-glycolic acid) (PLGA) 
polylactic acid (PLA)
polycaprolactone 

One species for the type of fluoropolymer comprised in the inner surface selected from:  (Group I, claim(s) 15)
polytetrafluoroethylene (PTFE) 
perfluoroalkoxy (PFA)
ethylene tetrafluoroethylene (ETFE)
polyvinylidene fluoride (PVDF)
polychlorotrifluoroethylene (PCTFE)
ethylene chlorotrifluoroethylene (ECTFE)
fluorinated ethylene propylene (FEP)
ethylene fluorinated ethylene propylene (EFEP)
perfluoropolyether (PFPE)
modified polytetrafluoroethylene (TFM)
polyvinyl fluoride (PVF)
A specific mixture of a-k
The species are independent or distinct because as disclosed, the different species have mutually exclusive characteristics for each identified species. In particular, the diverse dissolution or degrading mechanisms are chemically, functionally, or structurally distinct. The acidity or alkalinity reflect mutually exclusive chemical qualities, degradation with a hydrolysis catalyst, an enzyme, or an enzyme and a chelating agent reflect mutually exclusive chemical compositions and mechanisms of action.  Likewise degradation by temperature and irradiation reflect mutually exclusive structural qualities of the device. Furthermore, the different types of polymers and various types of fluoropolymers, reflect mutually exclusive chemical structures and are structurally and functionally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-9, 15-23 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Notice of Possible Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELA E. FUENTES whose telephone number is (571) 270-1008.  The examiner can normally be reached on Monday Thursday 10:00 a.m. - 5:00 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 


/DANIELA E FUENTES/
Examiner, Art Unit 1641

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        November 10, 2021